16 N.J. Super. 383 (1951)
84 A.2d 745
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
JOHN F. MALONE, DEFENDANT-APPELLANT, AND DANIEL CASEY, DEFENDANT.
Superior Court of New Jersey, Appellate Division.
Argued November 19, 1951.
Decided December 3, 1951.
Before Judges JACOBS, BIGELOW and COLIE.
Mr. Frank G. Schlosser argued the cause for the appellant (Mr. John Milton, attorney).
Mr. Simon L. Fisch argued the cause for the respondent (Mr. Horace K. Roberson, Hudson County Prosecutor, and Mr. William A. O'Brien, Legal Assistant, attorneys).
The opinion of the court was delivered PER CURIAM.
Pursuant to leave the defendant John F. Malone appeals from the denial of his motion to dismiss *384 indictments No. 147 and No. 149 returned against him by the Hudson County grand jury. The contents of the indictments, the grounds of attack thereon, and the reasons supporting the denial of the motion to dismiss are fully set forth in Judge Drewen's opinion reported in State v. Malone, 13 N.J. Super. 510 (Cty. Ct. 1951). We find ourselves in substantial agreement with Judge Drewen's views regarding indictments No. 147 and No. 149 and, accordingly, the judgment denying their dismissal is affirmed.